Gill, J.
The defendant was prosecuted for abandoning his wife and failing and refusing to maintain and provide for her. On a trial in the criminal court before a jury he was found guilty, punishment fixed at six months’ imprisonment in the county jail and a fine of $500, and defendant appealed.
The evidence relied upon to establish the offense charged discloses about the following state of facts: Prior to the ninth day of September, 1889, the defendant Weber and Mary, his wife, resided together in thei state of New York as husband and wife. Their relations *503were not at all amicable, and there had been at times suits for divorce and separations. On the said September 9, 1889, defendant left his wife at their home in New York, and it seems came to Kansas City.’ In November, 1890, the wife, Mary, came to Kansas City; and, through the assistance of a lawyer, demanded a division of defendant’s property, which she claimed she was entitled to and with which she wanted to support herself and child in New York. Defendant refused to pay her the sum demanded, $20,000, or any amount, and she thereupon caused this criminal prosecution to be instituted. The abandonment alleged in the information is charged to have occurred in Jackson county, Missouri, on November 24, 1890, which it seems was the day the wife, along with her father, arrived at Kansas City.
I. The points made, in relation to the admission or ■ rejection of certain evidence, as well as to objections to certain instructions, we deem it unnecessary to refer to, since in our opinion the state failed to make out a case, and the defendant should have been discharged.
The statute, under the provisions of which Weber was found guilty, was this: “If any man shall, without good cause, abandon or desert his wife, * * * and shall fail, neglect or refuse to maintain and provide for such wife, he shall, upon conviction, be punished.” * * * R. S. 1889, sec. 3501. Now. it is clear that in order to make this offense complete two things must concur: The husband must have abandoned the wife, and in addition must have failed or refused to maintain or provide for her. Two elements then go to makeup the offense under the statute, to-wit, desertion or abandonment, and non-support; and unless both these are shown the prosecution must fail. This offense, too, must have been committed in the state of Missouri; the party charged, must have violated the laws of this state. This statute is intended to punish offenses committed here, not elsewhere.
*504The state failed to show that, Weber abandoned his wife in this state. And, indeed, it may be well doubted if there was such an'abandonment in New York, as, within the meaning of this statute, constituted a crime. For as appears by the undisputed evidence, Weber left with his wife in that state property sufficient for her support. But at all events there was no desertion or ■ abandonment here within the intent of the law. Desertion and abandonment are used interchangeably; they mean the same thing. It is said, that, to establish desertion, three things must be shown : First. Cessation from cohabitation ; second, the intention not to resume cohabitation; and, third, the absence of complainant’s consent to separation. Stewart, Mar. & Div., sec. 251. Separation then by the mutual consent of husband and wife is not desertion in either. Stewart, Mar. &Div., sec. 256.
The evidence here conclusively shows that the separation of Weber and his wife at Kansas City was by mutual consent. Mrs. Weber -came here from New York in November, 1890 (the date of the alleged abandonment ), in pursuit of money, and not to place herself under the protection of her husband. She said that she would not reside in Kansas City; that she would not live with her husband. She was entirely willing that they remain separate. Her avowed mission here was to coerce Weber into a division of his money. She claimed $20,000 which she said she would take back to New York. She wanted no support here, and would accept none. She made no offer to remain with, or to be supported by, her husband; Indeed, she went immediately on arriving in Kansas City to a lawyer and engaged him to extort a large sum of money from Weber. She never called on Weber, nor even through others made any overtures to be received and provided for. Her conduct all shows that Mrs. Weber came on a campaign of profit, and not to rejoin her husband or to secure a mere maintenance or support.
*505The defendant was not guilty of the crinie charged, and the trial court ought to have so instructed the jury. Judgment reversed and defendant discharged.
All concur.